PER CURIAM.’
Appellant, Robert Moore, appeals the trial court’s denial of his Florida Rule of Criminal Procedure 3.800(a) motion on the grounds that this is the “fourth or fifth” time Appellant has raised the same argument attacking his consecutive sentences. We affirm. Appellant is: warned that the filing of any additional successive and frivolous pro.se petitions or appeals attacking *1252his convictions and sentences entered in the Fifth Judicial Circuit Case No. 2007-CF-127 will result in the issuance of an order to show cause why he should not be denied further access to this court. See State v. Spencer, 751 So.2d 47 (Fla. 1999).
AFFIRMED.
EVANDER, LAMBERT and EISNAUGLE, JJ., concur.